IN THE SUPREME COURT OF TEXAS

                                 No. 10-0661

                IN RE KEN HARVEY, JAN HARVEY AND DAVID HARVEY

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion for emergency stay, filed August 27,  2010,  is
granted. The trial court order dated August 26,  2010,  in  Cause  No.  231-
336866-02, styled In the Interest of Chassidie  L.  Russell,  in  the  231st
District Court of Tarrant County, Texas and the court  of  appeals'  opinion
and judgment dated August 25, 2010, in Cause No. 02-09-00335-CV,  styled  In
re Chassidie L. Russell, in the Second Court of Appeals are  stayed  pending
further order of this Court.
      2.    The real party in interest is requested to respond to  relators'
petition for writ of mandamus on or before 3:00 p.m., September 7, 2010.
      3.    The redrafted petition for  writ  of  mandamus  remains  pending
before this Court.

            Done at the City of Austin, this August 27, 2010.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk